Citation Nr: 0400636	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran has recognized service with the Guerrillas from 
November 1944 to June 1945, and with the Regular Philippine 
Army from June to July 1945.  He had no recognized POW 
status.  He died in November 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the appellant's claim of 
service connection for cause of death and accrued benefits.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the veteran's lifetime, service connection was in 
effect for the following:  a gunshot wound of the left foot 
with arthritis, with a 10 percent evaluation from June 1956, 
and a 20 percent evaluation from July 1999; and, ankylosis 
with osteoporosis of both knees, with 30 percent evaluations 
each from July 1999; and, a total rating based upon 
individual unemployability (TDIU) from July 1999.  

3.  The veteran died in November 2001, at age 78, from 
pneumonia and chronic obstructive pulmonary disease (COPD), 
with contributing factors of dehydration, malnutrition, and 
coronary artery disease (CAD).  

4.  Pneumonia, COPD, dehydration, malnutrition, and CAD were 
not incurred during or for decades after service, and no 
medical or other competent evidence shows that the veteran's 
death in 2001 was caused by or contributed or causally 
related to any disease or injury incurred or aggravated the 
veteran's active military service, including a left foot 
gunshot wound or bilateral ankylosis of the knees.  

5.  There was no pending claim at the time of the veteran's 
death and no monetary benefit was due and unpaid prior to his 
death.


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).  

2.  The criteria for payment of accrued benefits have not 
been meet.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that RO notified the 
appellant of the evidence necessary to substantiate her claim 
in correspondence posted in January and May 2002, and July 
2003.  The January 2002 notification specifically informed 
her in detail of VCAA and VA's duties to assist and notify, 
and informed her that VA would assist her in collecting any 
evidence which she might reasonably identify.  The RO 
informed the appellant of the evidence necessary to 
substantiate her pending claim and of the laws and 
regulations governing awards of dependency and indemnity 
compensation based on claims of service connection for the 
cause of death in correspondence, a July 2002 rating 
decision, and in a May 2002 statement of the case.  The RO 
collected the veteran's service medical and personnel 
records, and collected copies of private medical records of 
the veteran's terminal hospitalization.  There is no evidence 
on file indicating nor does the appellant report that there 
is any additional evidence which is relevant to her claim 
which has not been collected for review.  

The Board finds that the appellant has been informed of the 
evidence which she must present and the evidence which VA 
would collect on her behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  As 
will be discussed in more detail below, however, in the 
complete absence of any competent, credible evidence that the 
veteran's death in 2001 pneumonia, COPD, dehydration, 
malnutrition, and CAD had onset during service or for some 
fifty years thereafter, the Board finds that there is no duty 
to obtain such a medical opinion.  38 U.S.C.A. § 5103A(d)(2).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases, including heart disease, 
which become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Where death occurred on or after December 1, 1962, periodic 
monetary benefits authorized by VA, to which a veteran payee 
was entitled at his death under existing ratings or 
decisions, or those based on evidence on file at the date of 
death, and due and unpaid for a period not to exceed two 
years prior to the last date of entitlement under 38 C.F.R. 
§ 3.500(g) (2003) will, upon the death of such person be paid 
first to his surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  

Analysis:  During the veteran's lifetime, service connection 
was in effect for a gunshot wound of the left foot with 
arthritis, with a 10 percent evaluation from June 1956, and a 
20 percent evaluation from July 1999.  Service connection was 
also in effect for ankylosis with osteoporosis of both knees, 
which were found to be secondary to the left foot injury, 
with 30 percent evaluations each from July 1999.  TDIU was 
also awarded effective from July 1999.

The records from the veteran's period of military service do 
not document or give any indication of pneumonia, COPD, 
dehydration, malnutrition, or CAD, the causes of death listed 
in the death certificate.  A private medical certificate 
first documents COPD and asthenia in September 1998, over 50 
years after service, when the veteran was 75 years old.  
Multiple VA examinations performed in 1999 did note 
undernourishment, generalized weakness, dyspnea, and 
productive cough but there is nothing in these examination 
reports which shows or suggests that these findings were 
related to incidents of the veteran's military service 
decades earlier or to his service-connected left foot or 
knees.    

In November 2001, at age 78, the veteran was admitted to a 
private hospital.  He had difficulty breathing and a 
productive cough.  A chest X-ray showed interstitial 
infiltrates in both lungs and the impressions were minimal 
PTB (pulmonary tuberculosis) of the right apex of 
undetermined activity, interstitial pneumonia with pulmonary 
emphysema, and an atheromatous aorta.  The veteran died less 
than two days after admission and the death certificate 
listed the immediate causes of death as pneumonia and COPD, 
and dehydration, malnutrition, and CAD were other significant 
conditions contributing to death.  

In December 2002, a private physician wrote a statement 
summarizing the veteran's terminal hospitalization.  He wrote 
that the veteran had an electrolyte imbalance upon admission 
with apparent malnourishment and dehydration.  He wrote that 
malnutrition "could have been" secondary to the veteran's 
lack of appetite.  He also wrote that the veteran's CAD 
"could be" caused by age and previous heart problems.  
Finally he reported that the veteran had increased creatinine 
which was "probably" a chronic renal disease secondary to 
aging nephrosclerosis compounded by acute renal problems due 
to dehydration.   

The Board finds that the preponderance of the evidence on 
file is against the appellant's claim of service connection 
for the cause of the veteran's death.  The veteran died in 
November 2001 from pneumonia and COPD, with contributing 
factors of dehydration, malnutrition, and CAD, at the age of 
78, over 55 years after he was separated from service.  There 
is a complete absence of competent evidence that his service 
connected disabilities of a left foot gunshot wound and 
bilateral knee ankylosis caused or contributed to or hastened 
his death.  The diseases of pneumonia, COPD, dehydration, 
malnutrition, and CAD, were not incurred or aggravated in 
active service, or in the year thereafter, nor are they shown 
by any competent evidence to be causally related to any 
incident, injury or disease of active military service.  The 
December 2002 statement from a private physician does not 
show or suggest that the veteran's death was related to 
incidents of the veteran's military service but actually 
supports the Board's conclusion that the causes of his death 
were from diseases which first manifested many years after 
service.  The causes of the veteran's death are shown to have 
first manifested some 50 years after service and to be 
entirely unrelated to service.  The veteran was in receipt of 
a TDIU rating from July 1999, some two years and four months 
prior to his death.  See 38 U.S.C.A. § 1318 (West 2002).   

The Board has considered the appellant's arguments that her 
husband's death was linked to his military service.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the claims folder shows that there was no pending 
claim at the time of the veteran's death, and no monetary 
benefits were due and unpaid prior to his death.  
Accordingly, the criteria for payment of accrued benefits 
have not been met.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



